DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/15/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the pressing plate is reinforced with specific amounts of fillers (e.g., “at least 10% to 50% by weight of a carbon fiber”. Although the original filing discloses “10% to 50% of a carbon fiber” and similarly for other fillers, there does not appear to be support to recite the percentages refers to weight (“by weight”) as claimed. Dependent claims are rejected for the same reason.


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the pressing plate comprises a plastic material of “polyether ether ketone PEEK provenance”. The scope of the claim is confusing because it is not clear what is meant or encompassed by the phrase because of the use of the word “provenance”. The word refers to an origin or source, but it is not clear what this means in the context of a polymer. The examiner respectfully suggests the claim be amended to recite “polyether ether ketone (PEEK)” to overcome the rejection. Dependent claims are rejected for the same reason.


Claim Rejections - 35 USC § 102
Claim(s) 14 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 102602080).
Note: citations refer to the machine translation provided with this Office Action.
Regarding claim 14:
Li discloses a metal composite plate comprising a steel base and a polyether ether ketone (PEEK) composite (abstract; p2). The PEEK portion is reinforced with 10-12% of carbon fiber or 12-13% of graphite (p2; claim 1). The plate has good stability, corrosion resistance, and abrasion resistance and can be used in high-temperature and high-pressure environments (abstract; p4). The examiner submits the surface of Li’s metal composite plate is inherently “structured” as claimed.
While there is no disclosure that Li’s plate is a pressing tool for coating wood panels in hydraulic hot presses, which comprises a press platen as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a pressing tool which comprises a pressing plate, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is a composite plate identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claims 23-25:
The present claims describe product-by-process limitations for the structuring of the surface of the press plate. The examiner submits the structured surface of Li would be indistinguishable from the final product having a structured surface of the present claims. 


Claim Rejections - 35 USC § 103
Claim(s) 14 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu et al. (US 2004/0072518) in view of Li et al. (CN 102602080).
Regarding claim 14:
Prabhu discloses a platen having a patterned (i.e., structured) surface for mounting a polishing pad thereto [abstract; 0016]. The claim comprises a rigid material, such as polyether ether ketone (PEEK) [0029]. The platen is designed to be applied to a surface with pressure [0033].
Prabhu is silent with regard to the use of carbon fiber or graphite.
Li discloses a metal composite plate comprising a steel base and a polyether ether ketone (PEEK) composite (abstract; p2). The PEEK portion is reinforced with 10-12% of carbon fiber or 12-13% of graphite to provide sliding properties which improves wear resistance (p2; claim 1). The plate has good stability, corrosion resistance, and abrasion resistance and can be used in high-temperature and high-pressure environments (abstract; p4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use carbon fiber or graphite in amounts taught by Li to provide improved properties including wear resistance to the platen of Prabhu.
There is no disclosure in Prabhu that the platen is for coating wood panels in hydraulic hot presses. However, the recitation in the claims that the pressing tool is “for coating wood panels in hydraulic hot presses” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
The examiner takes the position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use. Given that Prabhu discloses a pressing tool in the form of a plate as presently claimed, it is clear this tool would be capable of performing the presently claimed intended use, i.e., coating wood panels in hydraulic hot presses, as required in the above cited portion of the MPEP.
Regarding claims 23-25:
The present claims describe product-by-process limitations for the structuring of the surface of the press plate. The examiner submits the structured surface of Prabhu would be indistinguishable from the final product having a structured surface of the present claims. 


Response to Arguments
Applicant's arguments filed 4/15/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to claim 14 overcome the previous rejections under 35 USC 112(a) described in paragraph 4 of the Final Rejection mailed 1/22/2021. The cancellation of claims 15-22 renders the previous rejections of those claims moot.

Applicant states one skilled in the art would understand the meaning of “a high-temperature resistant plastic material of polyether ether ketone PEEK provenance” (p4).
The examiner respectfully disagrees. As explained in the new rejection under 35 USC 112(b), the use of the word “provenance” renders the claim indefinite because it is not clear how it modifies the PEEK polymer. The examiner suggests deleting “provenance” to overcome the rejection. The examiner additionally suggests placing parentheses around “PEEK” to improve readability.

Applicant argues one skilled in the art would recognize the original disclosure refers to percentages “by weight” and further points to a passage in the specification where a density is provided in terms of kg/dm3 (p5).
The examiner maintains the rejection. The original disclosure does not state what measure the percentages are based on, and so does not provide support to recite “by weight”. Although there are densities provided, which necessarily contain units of weight, the densities are not the same as the percentages and there does not appear to be any direct connection that necessitates the interpretation of the percentages as “by weight”.

Applicant argues neither Li nor Prabhu disclose “a pressing plate, structure or smooth, with a surface that has different degrees of gloss as required by Applicant’s claims” (p6).
The examiner respectfully submits the claims do not require the exact features stated by Applicant, and so maintains the references meet the claimed requirements. Claim 14 recites “the pressing plate has a surface which is structured or smooth with different degrees of gloss”. Based on Applicant’s remarks, it appears Applicant intends for the claim to be interpreted that the pressing plate has a surface that is either structured or smooth and further, in either case, has different degrees of gloss. The examiner, however, notes the claim language does not clearly require the “different degrees of gloss” to refer to both “structured or smooth” surfaces; instead, the examiner submits the claim language remains open to a “structured” surface or a “smooth [surface] with different degrees of gloss”. In other words, the claim does not make clear that the prepositional phrase “with different degrees of gloss” refers to both the “structured” surface and the “smooth” surface.
In the interest of compact prosecution, the examiner respectfully suggests Applicant amends the claim to require explicitly the “different degrees of gloss” feature to apply to both structured and smooth surfaces. For example, the claim could read “the pressing plate has a surface which is structured with different degrees of gloss or smooth with different degrees of gloss”. Alternatively, the claim could read “the pressing plate has a surface which is structured or smooth, wherein the surface has different degrees of gloss”.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hakansson (US 2016/0201324) discloses a method of producing a building panel involving a thermosetting resin press plate having a surface with different gloss levels [0033].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787